UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                            No. 00-10145
                          Summary Calendar


                      JOANNE JOHNSON WOOLRIDGE,

                                                  Plaintiff-Appellant,

                                 V.

                      FISCHBACH & MOORE GROUP,

                                                  Defendant-Appellee.


             Appeal from the United States District Court
         For the Northern District of Texas, Dallas Division
                    Civil Action No. 3:97-CV-1851-P


                         September 28, 2000

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant, JoAnne Johnson Woolridge, (“Woolridge”)

appeals the district court’s grant of summary judgment on her

employment discrimination claim.      We agree with the district

court’s finding that during the operative time period the

defendant-appellee, Fischbach & Moore Group, (“Fischbach”) was

not Woolridge’s employer.    Therefore, we affirm the district

court’s opinion.


     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                FACTUAL HISTORY AND PROCEEDINGS BELOW

       Woolridge is an African-American female who was employed by

D.L. Electric as a master electrician and foreman.      D.L. Electric

is a commercial electrical firm that subcontracted with Fischbach

to provide labor for a Dallas Area Rapid Transit project.     D.L.

Electric hired workers for this job from Local 59 of the

International Brotherhood of Electrical Workers.    Woolridge was a

member of Local 59.    The terms of Woolridge’s employment were

governed by a contract called the “Inside Agreement.”

       On August 28, 1996, Woolridge left her work site without

informing the appropriate supervisor of the status of the

employees she supervised.    This act violated the Inside Agreement

and subjected Woolridge to termination.    Fischbach notified D.L.

Electric of Woolridge’s leaving the work site without notifying

the proper supervisors, but D.L. Electric refused to discipline

her.    Based on Woolridge’s unauthorized departure from the work

site and D.L. Electric’s refusal to discipline her, Fischbach

refused to use Woolridge on the remainder of the project.     D.L.

Electric subsequently terminated Woolridge.

       Woolridge sued Fischbach, alleging violations of title VII

of the Civil Rights Act and 42 U.S.C. § 1981, seeking injunction,

reinstatement, back pay and reimbursement.    The district court

granted Fischbach’s motion for summary judgment based on, inter

alia, the fact that Fischbach was not Woolridge’s “employer” for


                                -2-
purposes of title VII.    Because we find that the district was

correct in ruling that Fischbach was not Woolridge’s employer for

purposes of title VII, we affirm.

                         STANDARD OF REVIEW

     We review a district court’s grant of summary judgment de

novo, applying the same standard as the district courts.       See

FED. R. CIV. P. 56.   The moving party is entitled to judgment as a

matter of law when the record indicates no genuine issue as to

any material fact.    See Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986); Byers v. The Dallas Morning News, 209 F.3d 419, 424

(5th Cir. 2000).

     We will consider the evidence in the light most favorable to

the non-movant, yet the non-movant may not rely on mere

allegations in the pleadings; rather, the non-movant must respond

to the motion for summary judgment by setting forth particular

facts indicating that there is a genuine issue for trial.       See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

Unsupported conclusory assertions presented in affidavits

opposing the motion for summary judgment are insufficient to

defeat a proper motion for summary judgment.    See Lujan v.

National Wildlife Fed’n, 497 U.S. 871, 888 (1990).    After the

non-movant has been given the opportunity to raise a genuine

factual issue, if no reasonable juror could find for the

non-movant, summary judgment will be granted.    See Celotex Corp.,


                                 -3-
477 U.S. at 322; see also FED. R. CIV. P. 56(c).

                            DISCUSSION

I.   “Employer” Liability Under title VII.

     Title VII prohibits “employers” from adversely affecting a

person’s status as an employee based on race.      See 42 U.S.C. §

2000e-2(a) (1994).   A threshold requirement for liability to

attach to an entity under title VII is status as an employer.

The test used in the Fifth Circuit to determine whether a party

is an “employer” for purposes of title VII is a hybrid of

traditional tests1 articulated in Mares v. Marsh, 777 F.2d 1066

(5th Cir. 1985).   The hybrid test

     considers the “economic realities” of the work relationship
     as an important factor in the calculus, but . . . focuses
     more on “the extent of the employers right to control the
     ‘means and manner’ of the workers’ performance.

Mares, 777 F.2d at 1067 (quoting Spirides v. Reinhardt, 613 F.2d
826, 831 (D.C. Cir. 1979)); accord Nowlin v. Resolution Trust

Corp., 33 F.3d 498, 505 (5th Cir. 1994).

     The district court analyzed Woolridge’s claims under the

framework of the hybrid test and found that no factual question

exists regarding Woolridge’s employment status with respect to


     1
        This test harmonizes the traditional common law test for
agency which turns on a question of control with the “economic
realities” test from the Fair Labor Standards Act under which a
person is an employee if they, “as a matter of economic reality,
are dependent upon the business to which they render service.”
Hickey v. Arkla Indust., Inc., 699 F.2d 748, 751 (5th Cir. 1983),
cited with approval in Mares, 777 F.2d at 1067.

                               -4-
Fischbach, at the time in question.   Woolridge offered

insufficient evidence to create a fact question that Fischbach is

her employer.   Indeed, given proper analysis under the hybrid

test, a trier of fact could not even infer from the evidence

brought forth by Wooldridge, that Fischbach is her employer.     We

agree with the district court’s analysis.

                            CONCLUSION

     Fischbach was not an employer of Woolridge.   Consequently,

any claim under title VII brought by Woolridge against Fischbach

is not supported by the wording of the statute.



AFFIRMED




                               -5-